          Case 1:21-cr-00041-CJN Document 29 Filed 02/14/21 Page 1 of 7




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES                                   :
                                                :
 v.                                             :
                                                :          Crim. No. 21-MJ-0041(CJN)
MICHAEL CURZIO,                                 :
                                                :
       Defendant.                               :


                     DEFENDANT’S MOTION FOR MODIFICATION
                       OF PRETRIAL DETENTION ORDER AND
                    MEMORANDUM OF POINTS AND AUTHORITIES

               Defendant Michael Curzio (“Curzio”), by and though undersigned counsel,

hereby respectfully moves this Honorable Court, pursuant to the Federal Rules of Criminal

Procedure and 18 U.S.C. § 3145(b), to vacate the pretrial detention Order issued on January 19,

2021, by Magistrate Judge Philip R. Lammens of the Middle District of Florida and to release

Mr. Curzio under the supervision of the Pretrial Services Agency. As grounds for this motion

Mr. Curzio states as follows:

                                       BACKGROUND

               The government has charged Mr. Curzio via Information with four

misdemeanors:

               a) Knowingly Entering or Remaining in a Restricted Building in violation of 18

U.S.C. §§ 1752(a)(1); b) Disorderly or Disruptive Conduct in a Restricted Building in violation

of 18 U.S.C. §§ 1752(a)(2); c) Violent Entry and Disorderly Conduct in a Capitol Building in

violation of 18 U.S.C. §§ 5104(e)(2)(A); and d) Parading, Demonstrating or Picketing in a

Capitol Building in violation of 18 U.S.C. §§ 5104(e)(2)(G).
          Case 1:21-cr-00041-CJN Document 29 Filed 02/14/21 Page 2 of 7




               On January 6, 2021, Mr. Curzio attended a rally in Washington, DC where he

intended to show his support for the then-President of the United States, Donald J. Trump. As is

well known, Trump and other speakers exhorted attendees to march to the Capitol to protest the

certification of the vote count of the Electoral College for the 2020 Presidential Election. Mr.

Curzio marched to the Capitol to exercise his First Amendment right and protest.

               Once at the Capitol grounds, Mr. Curzio found himself surrounded by hundreds,

if not thousands, of other protesters who eventually began to try to force entry into the Capitol

building. Mr. Curzio was not among those people. When he did enter the Capitol, the doors

were already open and police officers were letting the crowd in. Once inside, he milled about

with others.

               The Statement of Facts submitted in this case, states that the affiant “observed

members of the crowd engage in conduct such as making loud noises, and kicking chairs,

throwing an unknown liquid substance at officers, and spraying an unknown substance at

officers.” Exh. 1 at 1. According to the affiant, when ordered to leave the building, “the crowd

did not comply, and instead responded by shouting and cursing” at the police. Id. Notably, the

affiant does not allege that Mr. Curzio himself engaged in any violent conduct towards police

officers. The only action attributed to him personally is that he was present and refused to leave

once ordered to do so. Id. at 2. Also notable is the fact that the police initially issued Mr. Curzio

a citation to appear at the District of Columbia Superior Court at a later date. Id. This suggests

that his offense was not considered one for which detention would be necessary.




                                                  2
          Case 1:21-cr-00041-CJN Document 29 Filed 02/14/21 Page 3 of 7




                                           ARGUMENT


               It is a well-established principle that, “‘[i]n our society, liberty is the norm and

detention prior to trial or without trial is the carefully limited exception.’” See United States v.

Simpkins, Magistrate Case No. 19-00295 (GMH/RMM), 2019 WL 6525787, at * 1 (D.D.C. Dec.

3, 2019) (Meriweather, J.) (quoting United States v. Salerno, 481 U.S. 739, 755 (1987)). The

“Bail Reform Act of 1984, 18 U.S.C. § 3141, et seq., sets forth the circumstances that trigger that

exception.” Id. “Specifically, provisions of the Bail Reform Act authorize a judicial officer to

order the detention of a defendant before trial if the judicial officer determines after a hearing

that ‘no condition or combination of conditions will reasonably assure the appearance of the

person as required and the safety of any other person and the community.’” Id. (quoting 18

U.S.C. § 3142(e)).


               Courts have held that “[a] finding that a defendant poses a danger to the

community, or that there is a serious risk the defendant will flee, provides an adequate basis to

order pretrial detention.” See id. (citing Salerno, 481 U.S. at 755; United States v. Lee, 195 F.

Supp. 3d 120, 124 (D.D.C. 2016); United States v. Henry, 935 F. Supp. 24, 25 (D.D.C. 1996)).

Detention decisions based upon “‘the defendant’s dangerousness to the community must be

supported by ‘clear and convincing evidence,’” and detention decisions based upon “a finding

that no set of conditions will reasonably assure the defendant’s appearance in court” must be

supported by a preponderance of the evidence. See id. (citing 18 U.S.C. § 3142(f); United States

v. Smith, 79 F.3d 1208, 1209 (D.C. Cir. 1996); United States v. Simpkins, 826 F.2d 94, 96 (D.C.

Cir. 1987); United States v. Xulam, 84 F.3d 441, 442 (D.C. Cir. 1996); United States v.

Anderson, 382 F. Supp. 2d 13, 14 (D.D.C. 2005)).




                                                   3
          Case 1:21-cr-00041-CJN Document 29 Filed 02/14/21 Page 4 of 7




               This Court has employed the following framework in rendering detention

decisions under the Bail Reform Act:


       The Bail Reform Act directs judges to consider four factors in determining
       whether any conditions of release will reasonably assure a defendant’s future
       presence in court or assure the safety of any other person and the community: (1)
       the nature and circumstances of the offense charged; (2) the weight of the
       evidence against the defendant; (3) the defendant’s history and characteristics;
       and (4) the nature and seriousness of the danger to any person or to the
       community posed by the defendant’s release.

See id. (citing 18 U.S.C. § 3142(g); Xulam, 84 F.3d at 442).

               An analysis of the factors set forth in 18 U.S.C. § 3142(g) weighs heavily in favor

of Mr. Curzio’s pretrial release, with certain conditions as set forth below.


       Nature and Circumstances of the Charged Offense

               The government has charged Mr. Curzio with four misdemeanors relating to his

conduct at the Capitol on January 6, 2021. In effect, he has been charged with offenses against

property – the United States Capitol and its grounds. Mr. Curzio concedes he was on the Capitol

grounds and building to protest along with hundreds of other protesters and was merely

following the directions of then-President Trump, who has billed himself as the country’s chief

law enforcement officer. Although some in the group he was with may have engaged in violent

conduct towards police officers, there is no allegation that he personally did so. Although the

statement of facts states that Mr. Curzio did not leave when ordered to do so, it was impossible

for him to do so because of the large crowd that was blocking the exits. It appears that he was

arrested because he was “close to the Capitol Police Officers who were responding.” See Exh. 1.

This factor weighs in favor of release.




                                                 4
          Case 1:21-cr-00041-CJN Document 29 Filed 02/14/21 Page 5 of 7




       Weight of the Evidence

               The known evidence in this case consists of Mr. Curcio’s presence and arrest at

the Capitol on January 6. While evidence of his presence at the Capitol is strong, he did not

engage in violent conduct or destruction of property and should weigh in favor of release.



       Mr. Curzio’s History and Characteristics

               Mr. Curzio is 35 years-old, single with no children. He has lived in Florida most

of his life. The only time he has been in Washington, DC was on January 6. His conduct that

gave rise to the charges in this case began innocently enough when he came to Washington, DC

to support Donald Trump and to protest the results of the 2020 Presidential election. He did not

engage in any violent behavior while protesting.

               Mr. Curzio does have a prior conviction for attempted first degree murder that

resulted from his attempt to defend a friend who was being abused. He served his time, paid his

debt to society and was released from confinement in February 2019. Upon information and

belief, he served his full sentence and is not on supervised release.

               Mr. Curzio has extensive ties to the community in Summerfield, Florida. Due to

those ties and his background, there is no indication that he would be a risk of flight or otherwise

not comply with any order from this Court. This factor weighs in favor of release.



       Danger to the Community

               On January 6, 2021, Mr. Curzio set out to exercise his First Amendment right to

protest. Unfortunately, he listened to Donald Trump and others and took the fateful decision to

march to the Capitol grounds. Mr. Curzio is not a member of any right-wing fringe group or




                                                  5
            Case 1:21-cr-00041-CJN Document 29 Filed 02/14/21 Page 6 of 7




other violent organization and, besides his one prior conviction, has no record of violence or

criminality that would indicate that he poses a danger to the community if released. His offense

is a non-violent property offense, and this factor weighs in favor of release.

                          PROPOSED CONDITIONS OF RELEASE

               The Pretrial Services Agency recommended that Mr. Curzio:

       a)      be placed on general supervision;
       b)      report to Pretrial weekly by telephone;
       c)      verify his address;
       d)      not apply for or possess a passport;
       e)      notify Pretrial of any travel within the continental United States and seek Court
               approval to travel;
       f)      stay out of Washington, DC except for Court, meetings with counsel or Pretrial
               visits;
       g)      report to Pretrial any contact with law enforcement;
       h)      not possess firearms.

Mr. Curzio respectfully submits that these conditions will satisfy the goals of the Bail Reform

Act.


               WHEREFORE for the foregoing reasons and any others that may appear to the

Court, Mr. Curzio respectfully requests that he be released pending trial in this matter subject to

the conditions set forth above.


Dated: Washington, DC
       February 14, 2021                      BALAREZO LAW

                                                     /s/
                                      By:     ____________________________________
                                              A. Eduardo Balarezo, Esq.
                                              D.C. Bar # 462659
                                              400 Seventh Street, NW; Suite 306
                                              Washington, DC 20004
                                              Tel. 202-639-0999
                                              Fax. 202-639-0899

                                              Counsel for Defendant Michael Curzio



                                                 6
          Case 1:21-cr-00041-CJN Document 29 Filed 02/14/21 Page 7 of 7




                                CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that on this 14th day of February 2021, I caused a true and

correct copy of the foregoing Defendant’s Motion for Modification of Pre-Trial Detention Order

and Memorandum of Points and Authorities in Support Thereof to be delivered to the parties in

this matter via Electronic Case Filing (ECF).


                                                          /s/
                                                    ______________________________
                                                    A. Eduardo Balarezo




                                                7
